DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Status of the Claims
	Claims 1- 2, 5, 9, 11- 12, 15, 17, 22, 24- 25, 27, 30, 33- 39, 41- 42, 44- 45, 47, 61, 63- 64, and 66- 69 are pending.  
	Claims 3- 4, 6- 8, 10, 13- 14, 16, 18- 21, 23, 26, 28- 29, 31- 32, 40, 43, 16, 48- 60, 62, and 65 are canceled.  
	Claims 24- 25, 27, 34- 39, 41- 42, 44- 45, 47, 61, 63- 64, and 67- 68 are withdrawn.  
	Claims 1- 2, 5, 9, 11- 12, 15, 17, 22, 30, 33, 66, and 69 are under consideration.  

--Status of Rejections--
	All §112(b) rejections are withdrawn.  
	All §102 rejections are withdrawn.  
	The previous rejection under §103 is withdrawn.  
	Both previous non-statutory double patenting rejections are withdrawn.  
	Two new grounds of rejection are necessitated by the amended claims: one under 35 U.S.C. §103; and one under non-statutory double patenting.  

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on Jun. 1, 2022 are being
considered by the examiner.

--New Grounds of Rejection--

Claim Rejections - 35 USC§ 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a
prior Office action.  

	Claims 1- 2, 5, 9, 11- 12, 15, 17, 22, 30, 33, 66, and 69 are rejected under 35 U.S.C. §103 as being unpatentable over BELIVEAU, US 2011/0218152 A1, Pub: Sep. 8, 2011, on IDS, in view of CHEN, Advanced Drug Delivery Reviews, Pub: 2013.  
	Regarding claims 1- 2, 5, 9, 11- 12, 15, 17, 22, 30, 33, 66, and 69, Beliveau discloses the functional Cav-1 fragment “KASFTTFTVTK”. ([0007]; [0039], Col 2, Table 1-continued, row 3, 2nd column). Beliveau teaches tandem repeats and modifying the functional fragments of the disclosure, and that modifications [e.g., N-terminal acetylation and/ or C-terminal amidation; peptide linkers, including short stretches of alanine residues for fusion and chimeric peptides comprising the functional fragments; N and C-terminal D-amino acids to increase stability of peptides (because peptidases cannot utilize them); amino acid additions to the N and/ or C-terminal ends and substitutions to preserve function; esters of carboxy terminal or other free carboxy or hydroxyl groups (e.g., N-terminal Glutamic acid (E)/ C-terminal Serine (S){which one would expect to increase solubility and stability in polar solvents or water, as evidenced by Chen, § 3.1, pgs. 1359- 1360}); and fusion peptides comprising from 1- 10 additional amino acids on the N and/ or C-terminal ends of functional fragments] should aim to preserve function (e.g., 5%). ([0007]; [0039]; [0054] and [0058]; [0057]; [0059]; [0055]; [0051]; [0045]; and [0056]; [0011]) In addition, Beliveau discloses polypeptides of similar composition and length having substantial purity (99%), and powdered compositions. ([0015]; [0084]).
	Beliveau does not specifically teach glycine serine (GS) linkers.
	Chen teaches the rational use of linkers based on properties of the linkers and the desired fusion proteins. (pg. 1362, Col.2, lines 2- 4). Chen teaches glycine-serine (GS) linkers to allow flexibility and increased stability through hydrogen bonding with water molecules. (§3.1, pg. 1359). Chen teaches flexible linkers comprising small or polar amino acids such as glycine (G) and serine (S), but indicates that alanine (A) can be used to maintain flexibility, and glutamic acid (E) may be included to increase solubility. Chen also provides an example of a linker that comprises an N-terminus comprising the amino acid sequence E-G-K (K= lysine), wherein the concepts have been applied in an exemplary manner. (§3.1, pgs. 1360, par. spanning Cols. 1 and 2; and Col. 2, 2nd full par. lines 1- 5).  
Regarding claims 1, 17, 22, and 69, the amino acid sequences of the present claims represent obvious variants of a functional Cav-1 fragment “KASFTTFTVTK” disclosed by Beliveau (abbreviated as r2c3 for the remainder of this rejection), in view of Chen.  
	Specifically, instant SEQ ID NO: 4, is r2c3 with a single GS linker, which the artisan would recognize as allowing cyclization, flexibility and added stability, while having a reasonable expectation of maintaining the function, as required by Beliveau.  
	Instant SEQ ID NO: 5 comprises instant SEQ ID NO: 4, with a C-terminal amidation (as taught by Beliveau), which one of ordinary skill would expect to decrease proteolytic enzymatic activity in vivo.  
	Instant SEQ ID NO: 6 comprises instant SEQ ID NO: 4, further comprising linkers on both the N- and C-terminal ends of the original fragment taught by Beliveau (r2c3). The N-terminal linker comprises glycine, glutamic acid, and D-alanine residues, which one motivated by the functional design teachings of Beliveau and combining these teachings (e.g., linkers, such as short alanine stretches and d-amino acids) with the teachings of Chen (GS linkers generally, alanine residues to maintain flexibility, and N-terminal E-G-K linkers engineered to provide flexibility and increased solubility) would recognize as obvious components that allow flexibility and increase solubility (as taught by Chen), as well as, decrease proteolytic enzymatic activity in vivo (as taught by Beliveau).  
	Finally, instant SEQ ID NOs: 7 and 8 comprise instant SEQ ID NO: 6 (which one of ordinary skill would reasonably expect to maintain functional activity with increased solubility, availability for esterification, and decreased probability for proteolytic enzymatic activity in vivo), with the addition of a C-terminal amidation and both a C-terminal amidation and an N-terminal acetylation respectively. Both of these modifications would be reasonably expected to add additional protection of the functional fragment taught by Beliveau from degradation by proteolytic enzymes.  
Regarding claim 2, Beliveau teaches addition of cysteine to the N- and C-terminal ends to aid in cyclization and avoid peptidase activity. ([0051]).  
Regarding claim 5, Beliveau teaches substitutions of L for D-amino acids to increase stability. ([0051]).  
Regarding claims 9 and 11, Beliveau teaches non-standard amino acid substitutions including ornithine. ([0048]).  
Regarding claims 12 and 15, Beliveau teaches N- terminal acetylation and C-terminal amidation. ([0054]).  
Regarding claims 30, 33, and 66, Beliveau teaches substantially pure (>99%) and powdered compositions. ([0015]; [0084]).  
	Therefore, all of the instant SEQ ID NOs and limitations of the present claims represent obvious modifications to the functional fragments disclosed by Beliveau, in light of the teachings of Chen. Further, one having ordinary skill in the art would recognize the addition of the N-and C-terminal linkers to facilitate fusion proteins, increase solubility, and increase stability in vivo. The artisan practicing the teachings of Beliveau would have been both motivated and able to achieve these results by applying the modification teachings to specified fragment r2c3, as modified by the teachings of Chen, at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  

Double Patenting
Claims 1, 17, 22, and 69 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-6, and 7-9 of U.S. Patent No. US 11,161,875 (‘875), in further view of BELIVEAU, US 2011/0218152 A1, Pub: Sep. 8, 2011, on IDS, in view of CHEN, Advanced Drug Delivery Reviews, Pub: 2013.  
Regarding claims 1, 17, 22, and 69, claims 1, and 5-9 of ‘875 require a composition comprising a polypeptide having an amino acid sequence of FTTFTVT (SEQ ID NO: 1) with 1-5 additional residues, including the limitations of capped N-acyl and C-amido termini, and the use of both L and D amino acids.  
‘875 does not teach SEQ ID NOs: 4- 8.  
	Regarding claim 1, 17, 22, and 69, Beliveau discloses the functional Cav-1 fragment “KASFTTFTVTK”. ([0007]; [0039], Col 2, Table 1-continued, row 3, 2nd column). Beliveau teaches tandem repeats and modifying the functional fragments of the disclosure, and that modifications [e.g., N-terminal acetylation and/ or C-terminal amidation peptide linkers, including short stretches of alanine residues for fusion and chimeric peptides comprising the functional fragments; N and C-terminal D-amino acids to increase stability of peptides (because peptidases cannot utilize them);N and C-terminal D-amino acids to increase stability of peptides (because peptidases cannot utilize them); amino acid additions to the N and/ or C-terminal ends and substitutions to preserve function; esters of carboxy terminal or other free carboxy or hydroxyl groups (e.g., N-terminal Glutamic acid (E)/ C-terminal Serine (S){which one would expect to increase solubility and stability in polar solvents or water, as evidenced by Chen, § 3.1, pgs. 1359- 1360}); and fusion peptides comprising from 1- 10 additional amino acids on the N and/ or C-terminal ends of functional fragments] should aim to preserve function (e.g., 5%) . ([0007]; [0039]; [0054] and [0058]; [0057]; [0059]; [0055]; [0051]; [0045]; and [0056]; [0011]) In addition, Beliveau discloses poly peptides of similar composition and length having substantial purity (99%), and powdered compositions. ([0015]; [0084]).  
	Beliveau does not specifically teach glycine serine (GS) linkers.  
	Chen teaches the rational use of linkers based on properties of the linkers and the desired fusion proteins. (pg. 1362, Col.2, lines 2- 4). Chen teaches glycine-serine (GS) linkers to allow flexibility and increased stability through hydrogen bonding with water molecules. (§3.1, pg. 1359). Chen teaches flexible linkers comprising small or polar amino acids such as glycine (G) and serine (S), but indicates that alanine (A) can be used to maintain flexibility, and glutamic acid (E) may be included to increase solubility. Chen also provides an example of a linker that comprises an N-terminus comprising the amino acid sequence E-G-K (K= lysine), wherein the concepts have been applied in an exemplary manner. (§3.1, pgs. 1360, par. spanning Cols. 1 and 2; and Col. 2, 2nd full par. lines 1- 5).  
	Regarding claims 1, 17, 22, and 69, the amino acid sequences of the present claims represent obvious variants of a functional Cav-1 fragment “KASFTTFTVTK” disclosed by Beliveau (abbreviated as r2c3 for the remainder of this rejection), in view of Chen.  
	Specifically, instant SEQ ID NO: 4, is r2c3 with a single GS linker, which the artisan would recognize as allowing cyclization, flexibility and added stability, while having a reasonable expectation of maintaining the function, as required by Beliveau.  
Instant SEQ ID NO: 5 comprises instant SEQ ID NO: 4, with a C-terminal amidation (as taught by Beliveau), which one of ordinary skill would expect to decrease proteolytic enzymatic activity in vivo.  Instant SEQ ID NO: 6 comprises instant SEQ ID NO: 4, further comprising linkers on both the N- and C-terminal ends of the original fragment taught by Beliveau (r2c3). The N-terminal linker comprises glycine, glutamic acid, and D-alanine residues, which one motivated by the functional design teachings of Beliveau and combining the teachings of Beliveau (e.g., linkers, such as short alanine stretches and d-amino acids) with the teachings of Chen (GS linkers generally, alanine residues to maintain flexibility, and N-terminal E-G-K linkers engineered to provide flexibility and increased solubility) would recognize as obvious components that allow flexibility and increase solubility (as taught by Chen), as well as, decrease proteolytic enzymatic activity in vivo (as taught by Beliveau).  
Finally, instant SEQ ID NOs: 7 and 8 comprise instant SEQ ID NO: 6 (which one of ordinary skill would reasonably expect to maintain functional activity with increased solubility, availability for esterification, and decreased probability for proteolytic enzymatic activity in vivo), with the addition of a C-terminal amidation and both a C-terminal amidation and an N-terminal acetylation respectively. Both of these modifications would be reasonably expected to add additional protection of the functional fragment taught by Beliveau from degradation by proteolytic enzymes.  
Therefore, instant SEQ ID NOs: 4- 8 of instant claim 1 meet the limitations of the embodiments of ‘875 and represent obvious modifications to the claims, when taken in view of the functional fragments disclosed by Beliveau, in further light of the teachings of Chen.  
Thus, one having ordinary skill in the art would recognize the addition of the C-terminal linkers to facilitate fusion proteins and increase stability in vivo. The artisan would have been motivated to apply the teachings of Beliveau in the process of preserving function in rational drug design, and would have had a reasonable expectation of successfully applying the combined teachings of Beliveau and Chen to achieve these results, at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '875 claims – in view of the prior art – anticipates and renders obvious SEQ ID NOs: 4 and 5 of instant claim 1.  

Conclusion
Summary: Claims 1- 2, 5, 9, 11- 12, 15, 17, 22, 30, 33, 66, and 69 are rejected. No claims are allowable.  
	Applicant's amendment necessitated the new grounds of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the
extension of time policy as set forth in 37 CFR l.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR l.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.  
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.  

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658